                          Case 2:20-cv-00920-RFB-VCF Document 8 Filed 07/01/20 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     6    Email: daniel.aquino@jacksonlewis.com

                     7    Attorneys for Defendant
                          Nevada Property 1 LLC
                     8
                     9                                 UNITED STATES DISTRICT COURT

                     10                                      DISTRICT OF NEVADA

                     11   DEON MERCED, an individual; SERTHA
                          EVANS, an individual; and each of them on           Case No.: 2:20-cv-00920-RFB-VCF
                     12   behalf of all others similarly situated,
                                                                              STIPULATION TO EXTEND TIME FOR
                     13                  Plaintiff,                           DEFENDANT NEVADA PROPERTY 1
                                                                              LLC TO FILE A RESPONSE TO
                     14          vs.                                          PLAINTIFFS’ COMPLAINT

                     15   NEVADA PROPERTY 1, LLC d/b/a THE
                          COSMOPOLITAN LAS VEGAS; DOES I
                     16   through V, inclusive; and ROE
                          CORPORATIONS I through V, inclusive,
                     17
                                         Defendants.
                     18
                     19          IT IS HEREBY STIPULATED by and between Plaintiffs DEON MERCED and

                     20   SERTHA EVANS (jointly “Plaintiffs”), through their counsel, MAIER GUTIERREZ &

                     21   ASSOCIATES, and Defendant, Nevada Property 1, LLC, doing business as The Cosmopolitan of

                     22   Las Vegas (“Defendant”), by and through its counsel, Jackson Lewis P.C., that Defendant shall

                     23   have an extension up to and including August 17, 2020, in which to file its response to Plaintiff’s

                     24   Complaint. This Stipulation is submitted and based upon the following:

                     25          1.      Plaintiffs filed their Complaint on May 21, 2020. ECF No. 1. Defendant was

                     26   served with the Summons and Complaint on June 11, 2020. ECF No. 8.

                     27          2.      Defendant’s response to the Complaint is currently due on July 2, 2020.

                     28   ///

Jackson Lewis P.C.
                                                                          1
    Las Vegas
                          Case 2:20-cv-00920-RFB-VCF Document 8 Filed 07/01/20 Page 2 of 2




                     1             3.       Counsel for Defendant was recently retained in this matter. Due to the press of

                     2    other matters, including adjustments made necessary by the COVID-19 pandemic, and in order to

                     3    fully respond to the pleading, Defendant requires additional time to respond to the Complaint.

                     4    Defendant accordingly requests a 45-day extension, up to and including August 17, 2020, to file

                     5    its responsive pleading.

                     6             4.       This is the first request for an extension of time for Defendant to file a response to

                     7    Plaintiffs’ Complaint.

                     8             5.       This request is made in good faith and not for the purpose of delay.

                     9             6.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     10   as waiving any claim and/or defense held by any party.

                     11            Dated this 1st day of July, 2020

                     12   MAIER GUTIERREZ & ASSOCIATES                            JACKSON LEWIS P.C.

                     13
                                 /s/ Joseph N. Mott                                       /s/ Lisa A. McClane
                     14   Joseph A. Gutierrez                                     Lisa A. McClane, NV SBN. 10139
                          Joseph N. Mott                                          Daniel I. Aquino, NV SBN. 12682
                     15   Danielle J. Barraza                                     JACKSON LEWIS P.C.
                          8816 Spanish Ridge Avenue                               300 S. Fourth Street, Suite 900
                     16                                                           Las Vegas, Nevada 89101
                          Las Vegas, NV 89148
                                                                                  Tel: (702) 921-2460
                     17   Telephone: (702) 629-7900                               Fax: (702) 921-2461
                          Fax: (702) 629-7925                                     Email: lisa.mcclane@jacksonlewis.com
                     18   Email: jag@mgalaw.com                                   Email: daniel.aquino@jacksonlewis.com
                          Email: jnm@mgalaw.com
                     19   Email: djb@mgalaw.com                                   Attorneys for Defendant
                     20
                          Attorneys for Plaintiffs
                     21
                     22
                                                                   ORDER
                     23
                                                                   IT IS SO ORDERED.
                     24
                     25
                                                                   U.S. Magistrate Judge
                     26                                                    7-1-2020
                                                                   Dated:
                     27
                     28   4814-8031-4561, v. 2

Jackson Lewis P.C.
                                                                              2
    Las Vegas
